Case: 1:20-cv-04270 Document #: 91 Filed: 06/17/21 Page 1 of 7 PageID #:536




           IN THE UNTED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS
                    EASTERN DIVISION


JOHN M. MARSZALEK; ILLINOIS STATE )
RIFLE ASSOCIATION; and SECOND                 )
AMENDMENT FOUNDATION, INC.                    )
                                              )
       Plaintiffs,                            )
                                              )
                     v.                       )
                                              )
BRENDAN F. KELLY, in his official             )
capacity as Director of the Illinois State    )
Police; and JAROD INGEBRIGTSEN, in            )
his official capacity as Bureau Chief of the )
Illinois State Police Firearms Services       )
Bureau,                                       )
                                              )     No. 20-cv-4270
       Defendants.                            )
__________________________________________)
                                              )
BRUCE DAVIDSON, and SARAH                     )   Hon. Mary M. Rowland,
DAVIDSON,                                     )
                                              )     presiding
       Plaintiff-Intervenors                  )
                                              )
                     v.                       )
                                              )
BRENDAN F. KELLY, individually, acting )
under color of state law as Director of the   )
Illinois State Police; and JESSICA TRAME, )
individually, acting under color of state law )
as Bureau Chief of the Illinois State Police )
Firearms Services Bureau,                     )
                                              )
       Defendants in Intervention.            )


           AMENDED COMPLAINT IN INTERVENTION

      NOW COME Bruce Davidson, pro se, and Sarah Davidson, by her
Case: 1:20-cv-04270 Document #: 91 Filed: 06/17/21 Page 2 of 7 PageID #:537




attorney Bruce Davidson, Plaintiff-Intervenors, and make this their Verified

Amended Complaint against Defendants in Intervention (“Defendants”):

      1. Plaintiff-Intervenors Bruce Davidson (“Bruce”) and Sarah (“Sarah”)

Davidson (the “Davidsons”) are citizens of the United States, domiciled in the

Village of Hinsdale in DuPage County.

      2. On July 20, 2020, the Davidsons each applied for a Firearm Owners

Identification (“FOID”) card, pursuant to section 4 of the Firearm Owners

Identification Card Act (“FOICA”), 430 ILCS 65/. Each application was

complete, and provided all requested and/or required information. Payment

in the amount of twelve dollars was made by electronic means, by both Bruce

and Sarah.

      3. By the express terms of FOICA, the Davidsons’ applications should

have been either allowed or rejected 30 days after their filing; i.e., by or on

August 29, 2020 (430 ILCS 65/5(a)).

      4. During the relevant time period (July 20, 2020 through December

11, 2020) Defendant Brendan F. Kelly occupied the office of Director of the

Illinois State Police (“ISP”), and Defendant Jessica Trame occupied the office

of Bureau Chief of the Illinois State Police Firearms Services Bureau (“the

Bureau”), a subsidiary unit of ISP.

      5. Defendants, through the employees and/or agents of the Bureau,

confirmed receipt of Bruce’s application and payment (no. 21063924), and

confirmed receipt of Sarah’s application and payment (no. 21064050).


                                        2
Case: 1:20-cv-04270 Document #: 91 Filed: 06/17/21 Page 3 of 7 PageID #:538




      6. The applications submitted by the Davidsons, as well as records

available to Defendants, showed the Davidsons to be qualified to have their

applications granted. There are no disqualifying causes, as set forth in 430

ILCS 65/4(a) for denial of either Bruce’s, or Sarah’s, application. There is no

statutory provision outside section 4(a) for cause to deny a FOID, and none of

the statutory provisions within section 4(a) provide reason for delay of

approving an application, or issuing a FOID card.

      7. As of the date the Davidson’s Motion for Leave to Intervene was

filed (September 28, 2020), and the filing date of their original Verified

Complaint (November 2, 2020), Defendants’ had failed either to issue, or

deny, or to cause the issuance or denial of, FOID cards to either of the

Davidsons, notwithstanding the express requirements of 430 ILCS 65/5(a).

      8. FOID cards were subsequently issued to the Davidsons (to Sarah on

November 12, 2020, and to Bruce on December 11, 2020); delays, beyond that

permitted by FOICA, of 76 days in Sarah’s case, and 105 days in Bruce’s case.

      9. Despite being aware of the legal obligations attending their offices,

Defendants failed, during the period specified in ¶¶ 7 & 8 above, to comply

with their obligations as State officials under the Second Amendment to the

United States Constitution.

      10. Any allegation, whether expressed in this pleading or by way of

incorporation of other pleadings, that Defendants are being sued for actions

“in their official capacity” are meant to allege that they acted under color of


                                        3
Case: 1:20-cv-04270 Document #: 91 Filed: 06/17/21 Page 4 of 7 PageID #:539




their state office – and not to allege that they acted in the faithful execution

of state policy.

       11. Despite being aware of the legal obligations attending their offices,

Defendants failed, during the period specified in ¶¶ 7 & 8 above, to comply

with their obligations to fulfill Illinois state policy as defined by the FOICA.

       12. During the period specified in ¶¶ 7 & 8 above, Defendants failed to

execute their state and federal legal obligations, while acting under color of

state law (by occupying the offices alleged in ¶ 4, above).

       13. Defendants’ failure to comply with their federal and state

obligations, proximately caused the Davidsons to suffer continuing injury on

a daily basis (including, but not necessarily limited to, their ability to keep

and bear arms, and to defend themselves against potential attacks on their

property and persons).

       14. The allegations of the principal “Complaint in Law and Equity” (R.

1) are well- and truly-pleaded, and the Davidsons join in alleging ¶¶ 1-10, 21-

47, and 53-64 thereof, as if fully set forth herein (except that those allegations

naming individual plaintiffs are herein amended, specifically to add the

Davidsons).

       15. It is the Davidsons’ fundamental factual position that Defendants

occupied state offices carrying federal constitutional and state-law

obligations, and that – while acting under color of their offices – they

understood, or should have understood, those obligations. Further, had


                                        4
Case: 1:20-cv-04270 Document #: 91 Filed: 06/17/21 Page 5 of 7 PageID #:540




Defendants actually acted in their official capacities, they would have

faithfully executed state policy, and adhered to the strictures of the United

States Constitution. Had Defendants actually acted in their official

capacities, they would have caused the Bureau to comply with state policy, by

supervising ISP employees in a manner causing such compliance.

      16. Instead, Defendants acted as individuals either to (i) expressly

direct ISP employees to neglect FOICA state policy, or (ii) knowingly fail to

direct ISP employees to comply with FOICA state policy.

      17. By the acts or omissions alleged, Defendants caused the Davidsons

to suffer mental anguish and emotional distress on account of their

consequent disability fully to exercise their Second Amendment rights, and

their right to self-defense.

      18. The Davidsons do not allege that the State of Illinois has adopted

policy violative of the Second Amendment. Neither, however, do they concede

that FOICA is constitutional. Rather, the Davidsons choose not to litigate

FOICA’s constitutionality for purposes of this pleading.

      19. The Davidsons assert that FOICA is state policy (whether or not

constitutional) and establishes clear, and strict, limits on state licensing

requirements. Defendants failed to adhere to that state policy and thus

violated the Davidsons’ rights under both Illinois and federal law.

      WHEREFORE, Plaintiff-Intervenors Bruce Davidson and Sarah

Davidson pray this Honorable Court will enter judgment in their favor, and


                                        5
Case: 1:20-cv-04270 Document #: 91 Filed: 06/17/21 Page 6 of 7 PageID #:541




against Defendants in an amount to be determined at trial, and will award

such other and further relief to which they may be entitled by law.

                                             Respectfully submitted,

                                             Bruce Davidson
                                             Sarah Davidson


                                                /s/
                                             By______________________
                                              Bruce Davidson, pro se,
                                               and attorney for Sarah
                                               Davidson
Bruce Davidson
 ARDC Registration no. 0583057
733 North Oak Street
Hinsdale IL 60521
630-947-3117
Akivida@aol.com




                                      6
Case: 1:20-cv-04270 Document #: 91 Filed: 06/17/21 Page 7 of 7 PageID #:542



                        CERTIFICATE OF SERVICE

       I, Bruce Davidson, an attorney, hereby certify that on June 17, 2021, a
true and correct copy of the foregoing Amended Complaint in Intervention was
electronically filed with the Clerk of the U.S. District Court of the Northern
District of Illinois, Eastern Division, via its CM/ECF System and was
electronically served to each person listed below:


David G. Sigale, Esq.                  Mary A. Johnston, Esq.
Law Firm of David G. Sigale, P.C.      Office of the Illinois Attorney General
799 Roosevelt Road, Suite 207          100 West Randolph Street, 13th Floor
Glen Ellyn, IL 60137                   Chicago, IL 60601
630-452-4547                           312-721-8734
dsigale@sigalelaw.com                  mjohnston@atg.state.il.us

Gregory A. Bedell, Esq.                Jacob Huebert, Esq.
Knabe & Bedell                         Scharf-Norton Center for
33 North Dearborn Street                 Constitutional Litigation at the
10th Floor                               Goldwater Institute
Chicago, Illinois 60602                 500 E. Coronado Rd.
312-977-9119                           Phoenix, AZ 85004
gbedell@kkbchicago.com                 Telephone: 602-462-5000
                                       jhuebert@goldwaterinstitute.org
                                       litigation@goldwaterinstitute.org


                                             DATED: June 17, 2021



                                               /s/
                                               Bruce Davidson


Bruce Davidson
 ARDC Registration no. 0583057
733 North Oak Street
Hinsdale IL 60521
630-947-3117
Akivida@aol.com




                                      7
